DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The claims, remarks, and/or amendments filed on 11/04/2022 are acknowledged. Claims 1, 3, 9, and 28-29 are currently pending.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 08/04/2022 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Applicant argues: “As amended, independent claim 1 is directed to a stable, hypochlorous acid (HOCl) composition for use as a disinfectant. The composition comprises an air-free aqueous solution of hypochlorous acid (HOCl) and acetic acid (HAc), the HAc present at a higher concentration than the HOCI, wherein the aqueous solution is made air-free by mixing in an air-free environment, wherein the air-free environment is made air-free by degassing through reduced pressure; and an excipient; wherein the composition is substantially-free of metal ions by introducing water to compounds that generate a proton (H+) and a hypochlorite anion (OCl-) in the air-free environment to produce the aqueous solution, wherein the water is substantially free of metal ions, and wherein the water is made substantially-free of metal ions by cycling through more than one ion exchange cycle prior to introducing said water to said compounds. The claimed composition is an air-free and stable composition. One stability factor is based on the air-free aqueous solution of hypochlorous acid and acetic acid at higher concentrations than the hypochlorous acid that are made air-free by mixing in an air-free environment, wherein the air-free environment is made air-free by degassing through reduced pressure. Such production process gives the HOCI greater stability and longer shelf-life, making it suitable for use as an on-demand commercial hand disinfectant. As-filed application, pg. 2, para. 4. Another stability factor that the invention controls is the presence of metal ions in the solution. The claimed method uses an ion exchange method to remove them, specifically using water that is made substantially-free of metal ions by cycling through more than one ion exchange cycle prior to introducing said water to said compounds. Applicant submits that none of the cited references, either alone or combined with one another, teaches or suggests the claimed stable, air-free hypochlorous acid (HOCl) composition for use as a disinfectant. In particular, none of Northey, Doi, Kamlet, nor Schmittinger, nor any proposed combination thereof, teaches or suggests the steps of mixing, in an air-free environment, wherein the air-free environment is made air-free by degassing through reduced pressure: hypochlorous acid (HOCl) and acetic acid (HAc), the HAc present at a higher concentration than the HOCI, to produce an air-free aqueous solution; a sodium hydroxide (NaOH) buffer present at a concentration to stabilize a pH of the composition between about 3.7 and 5.8; and an excipient and introducing water to compounds that generate a proton (H+) and a hypochlorite anion (OCl-) in the air-free environment to produce the aqueous solution, wherein the water is substantially free of metal ions, and wherein the water is made substantially-free of metal ions by cycling through more than one ion exchange cycle prior to introducing said water to said compounds, as required in amended claim 1. For at least the above reasons, Applicant respectfully requests withdrawal of the 35 U.S.C. §103 rejections of the claims in view of the cited references.”
In response to this argument, it is noted that the rejection provides for hypochlorous acetic acid compositions with the same overlapping amounts claimed as well as pH and further provides for methods of making the hypochlorous acid solutions air free by placing them under vacuum that would thus remove carbon dioxide from the compositions preventing loss of hypochlorous acid due to reaction with carbon dioxide and thus loss of stability over time as well as removal of unwanted metal ions that also would lead to unwanted reactions. The prior art also provides for both an anion exchange ion exchange cycle and a cation exchange ion exchange cycle as previously provided and thus appears to read on a method require more than one ion exchange cycle. Further regardless of the number of cycles used the prior art teaches providing the water metal free and thus would read on the compositions as the method by which they are made metal free would not appear to change the final product of a metal free water. It is noted that the limitations argued are product by process limitations while the claim itself it to the resultant product.. "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742,744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). In the instant case the prior art teaches both air free and metal free water as well as its stabilizing effect on hypochlorous acid solutions and thus such compositions appear to teach the claimed products as well as their advantages regardless of the methods of their manufacture though it is noted that the manufacture steps also appear to be taught by the art. Thus the compositions of the prior art appear to be the same as and read on those instantly claimed. Given this, these arguments are not found persuasive.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 1, 3, 9, and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Northey, R., et al., U.S. Patent Application Publication 2012/0164235 in view of Doi. T.. et al.. JP2009274950A (English translation provided); Kamlet, J., et al., U.S. Patent 2,438,781; and Schmittinger, P., et al., (Chlorine, 2000).
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 08/04/2022 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Northey topical hydrogen formulations comprising ORP sterilizing water. (See abstract.) Northey teaches that the compositions comprises hypochlorous acid as a free chlorine species at 10-400 ppm or 5-75 ppm (0.001-0.04 wt% or 0.0005-0.0075 wt%). (See paragraphs 0014-0015.) Northey teaches including a buffering agent such as acetate (acetic acid) in the compositions at 0.01-5 wt%, i.e. higher than the hypochlorous acid level. (See paragraph 0034-0035.) Northey teaches including further buffering a pH modifying agents for adjusting the pH to the final value. (See paragraph 0038.) Northey teaches that the formulation pH is normally from pH 3 to 9. (See paragraph 0040.) Northey teaches that the compositions may be provided in sealed containers with headspace gases such as nitrogen or oxygen (air free). (See paragraph 0050.) Northey teaches that the gelling agents (excipients) in the compositions are colloidal particles such as silicates and the formulations are used topically, compare instant claims 9-10. (See paragraph 0010, abstract, and claims 19.),
Northey does not teach the same identical pH range claimed.
Northey teaches an overlapping pH range of 3-9. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Northey does not teach further purification of the compositions to remove metals via ion exchange.
Doi teaches methods of preparing hypochlorous acid compositions by removing the metals from the hypochlorous acid solutions by both a cation and anion ion exchange cycle. (See abstract and claims and figure 1 showing cation/exchange columns 8 and 9.) Doi teaches that chlorate is formed from the decomposition of hypochlorarite due to disproportionation reactions that are promoted by metal ions. (See page 2 paragraph 2.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to eliminate metals from the composition via ion exchange as taught by Doi in the compositions of Northey given the teachings of Doi that metals should be removed from hypochlorous acid solutions via ion exchange as they promote decomposition of the compounds. One of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to prevent the loss of the hypochlorous acid in the compositions thereby stabilizing them. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as the art is all directed to forming hypochlorous acid compositions and preventing their degradation and Doi teaches methods that provide for exactly such compositions by removal of metals. 
Northey does not teach degassing the compositions under reduced pressure (i.e. placing them under vacuum).
Kamlet teaches that hypochlorous acid is displaceable by carbon dioxide of the atmosphere that allowing hypochlorite/hypochlorous acid solutions to remain exposed to the carbon dioxide of the air causes rapid and almost complete attenuation and will within a relatively short period lose its entire content of active chlorine. (See column 1, lines 21-54.)
Schmittinger teaches making hypochlorous acid by providing chlorine gas into water that is acidic to push the equilibrium towards the formation of hypochlorous acid. Schmittinger teaches providing the gas to water where all the gas piping, injectors, controlling devices, and safety devices for making the hypochlorous acid are under vacuum (See pages 161-163.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to produce the chlorine under vacuum as taught by Schmittinger in order to avoid any contaminating air containing reactive carbon dioxide in the system that the compositions would react with as taught by Kamlet. One of ordinary skill in the art would have been motivated to make this combination to keep air out of the system and prevent unwanted loss of the hypochlorous acid and unwanted presence of side products contaminating the compositions thus keeping the compositions stable from the degradation cause by reactions between the carbon dioxide in the air and the hypochlorous acid in solution. One of ordinary skill in the art would have had a predictable expectation of success in making this combination given that Schmittinger teaches the production of hypochlorous acid under vacuum was a common art accepted method of production for such compositions known in the art at the time of the invention.

Conclusion
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618